Appeal by defendant from a judgment of the County Court, Suffolk County (Tanenbaum, J.), rendered May 6, 1982, convicting him of criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence. U Judgment reversed, on the law, indictment dismissed and the case is remitted to the County Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. H There is insufficient proof, as a matter of law, to sustain the jury’s verdict of guilty of criminal possession of a forged instrument in the second degree. One element of this crime is that the defendant have knowledge that the instrument he possesses is forged (Penal Law, § 170.25). Although there was proof that the check was stolen from its owners and that the payees’ indorsements were forged, there was no proof that defendant stole the check or of how it came into his possession (see People v Green, 53 NY2d 651). Nor was there any proof that the payees’ indorsements, which were not claimed to be in defendant’s handwriting, had not already been forged when the defendant acquired it. Although defendant’s statement to the police that the check was “for nine months’ back rent” was sufficient to support a finding that defendant knew that the check had been stolen, it does not support the further finding that defendant also knew that it was forged (People v Green, supra). Accordingly, the judgment of conviction must be reversed and the indictment dismissed. Gibbons, J. P., Bracken and Lawrence, JJ., concur.